



Exhibit 10.1
English Translation




EMPLOYMENT CONTRACT




BETWEEN:     The Company COTY SAS
    14 rue du Quatre Septembre
75002 PARIS
Represented by Robert Garcia, Director of Human Resources, Lead France.
Hereinafter referred to as the "Company",


AND:         Mr. Pierre-André Terisse
Hereinafter referred to as the "Employee",
Hereinafter jointly referred to as the Parties.




The Parties have agreed to employee the Employee on an indefinite basis as of 1
February 2019, who declares that (s)he is free of any obligation and is not
bound to any other company by an employment contract or a non-competition
clause.


If the Employment Contract is not signed by the Employee within 48 hours of its
delivery or receipt by the Employee, the Letter of Offer and the Employment
Contract offer shall be considered null and void.


The following has therefore been agreed:


1) START DATE, TERM


The Employee is employed as of 1 February 2019 and for an indefinite period.




2) DUTIES


The Employee will perform the duties of a/an Chief Financial Officer, with
executive status (senior manager).


The tasks entrusted to the Employee in this respect are, by nature, changing in
nature and may be adapted according to the Company's operating requirements.
Where applicable, the Employee undertakes to follow any training requested by
the Company.


As an indication, it is specified that these duties correspond to coefficient
880 of the national collective agreement for the chemical and related industries
(hereinafter referred to as the "Collective Agreement") currently applicable to
the Company. The reference to the Collective Agreement in the Employment
Contract is purely indicative and does not imply any contractualisation of the
benefits provided for therein.




3) PLACE OF WORK, TRAVEL


On the start date of his/her employment, the Employee shall perform his duties
in Paris, within the Company's establishment located at 14 rue du Quatre
Septembre, 75002 Paris. However, his place of work may be moved to any place in
Paris or within the Ile-de-France region in the interest of the proper
functioning and development of the Company, without this change constituting a
modification of the Employment Contract. The Employee expressly accepts the
possibility of such a change.







--------------------------------------------------------------------------------





Given the nature of his duties, the Employee may make frequent business trips
both in France and abroad. The expenses related to travel necessary for the
proper performance of his tasks will be reimbursed in accordance with the
business expenses policy then in force within the Company.


4) HOURS OF WORK


In accordance with the provisions of Article L. 3111-2 of the Code du travail
(French Employment Code), and taking into account the importance of the
responsibilities entrusted to him/her, which will involve a great deal of
independence in the organization of his/her working time, the wide autonomy of
judgment, initiative and decision-making which (s)he will have and the level of
his/her remuneration which is among the highest of the remuneration systems
applied within the Company, the Parties agree that the Employee will have the
status of:


•
Senior Manager. The Employee therefore expressly acknowledges that (s)he is not
subject to any legal or contractual provisions relating to working hours.



In accordance with the collective company agreement on working hours and the
organization of working time of 24 June 2015, the Employee will more
specifically be part of "contractual category A, senior managers".


Consequently, the Employee's basic fixed remuneration as stipulated below in
Article 5 shall be fixed and independent of the time the Employee devotes to the
performance of his duties.




5) REMUNERATION


5.1) Basic annual fixed salary
In remuneration for his/her duties, the Employee will receive a basic annual
fixed salary of a gross amount of €680,000 payable in 12 monthly installments.


5.2) Annual variable remuneration
In addition to the fixed salary provided for above, the Employee will be
eligible to participate in the Coty Group's Annual Performance Plan (hereinafter
referred to as the "APP"), currently in force within the Company.
In this context, the gross target bonus amount would be equivalent to 70% of the
Employee's gross basic annual fixed salary.
The Company may, at any time and at its sole discretion, amend the APP Plan. The
Employee will not have acquired any right to benefits under the APP and will
therefore not be entitled to maintain them, in principle, as well as in the
calculation methods defined by the APP or in the amounts actually paid under the
APP, unless expressly stipulated in the APP.
The objectives, qualitative and/or quantitative, as well as the methods of
calculating variable remuneration, will be defined unilaterally by the Company.
This bonus will be prorated according to the actual employment start date by the
Company. The right to variable remuneration under the APP is subject to the
presence of the Employee on the date of payment.


6) COMPANY CAR/VEHICLE ALLOCATION


For the purposes of performing his/her duties, the Employee will benefit, at
his/her choice, from a vehicle allowance, the amount of which will be determined
in accordance with the car policy ("Car Policy France") in force within the
Company, or a company vehicle, that the Company will make available to him/her
under the conditions provided for by this same car policy.


In this respect, the Employee confirms that (s)he holds a valid driving license
and undertakes to inform the Company without delay of any change in this
respect.





--------------------------------------------------------------------------------







The Employee will be allowed to use the company car made available to him/her
for personal purposes.


No contravention or fine that the Employee has to pay for violations of the
Highway Traffic Act, in the context of his/her personal or business use of the
vehicle, shall be covered or reimbursed by the Company.


The use of a company car for personal needs constitutes a benefit in kind which
will be taken into account both from a tax point of view and for the calculation
of social security contributions.


In the event of an accident, the Employee must inform the Company and the
insurance company within 48 hours, specifying the circumstances of the accident.


The car made available to the Employee must be returned to the Company in the
event of termination of the Employment Contract for any reason whatsoever, as
soon as the Employment Contract is effectively terminated or, with the agreement
of the Employee, before that date.


The Company reserves the right to modify its car policy at any time, and in
particular the terms and conditions of use of the company car.


7) ELIGIBILITY FOR THE LTIP AND OWNERSHIP PROGRAMME


The Employee will be eligible to participate in the “Long Term Incentive Plan”
(LTIP) in the form of Restricted Shares Units (RSU). These RSUs are generally
granted annually and are not considered fully vested until 5 years after the
date they are granted. The granting cycle usually takes place in October. Any
granting of shares is subject to review and approval by Coty's Executive
Committee and is subject to the signature of the confidentiality and
non-competition clauses provided for in the Employment Contract.


The Employee will also be eligible for the "Elite" Program of the Company's
“Coty Ownership Plan”.


The Company may, at any time and at its sole discretion, amend the LTIP and/or
the Ownership Plan. The Employee will not have acquired any right to benefits
under these plans and will therefore not be entitled to maintain them, in
principle, as well as in the calculation methods defined by them or in the
amounts actually paid under these plans, unless expressly stipulated in these
plans.


8) RELOCATION ASSISTANCE SERVICES


The mobility assistance services provided for in the Offer Letter of 8 January
2019 are no longer applicable and are therefore null and void, in particular
(but not limited to) the "Relocation Allowance" and "Temporary Housing
Assistance".


9) PAID LEAVE


The Employee will be granted paid leave in accordance with the legal and
contractual provisions in force within the Company, the period for taking such
leave being determined by agreement between the Employee and his supervisor,
taking into account the needs related to the organization of the activity.


Unless otherwise agreed in writing by the Company, no carry-over of leave will
be allowed from one year to the next.










10) PROFESSIONAL OBLIGATIONS







--------------------------------------------------------------------------------





The Employee undertakes to comply with the instructions of the Management
concerning the conditions under which the work is carried out and the rules
governing its internal functioning, in particular the Company's Internal
Regulations, the Charter of Professional Ethics, the instructions and specific
work instructions that will be given to him as well as the utmost discretion on
all matters concerning the activities of the Company and the group to which the
Company belongs (hereinafter referred to as the "Group").


The Employee also undertakes to inform the Company without delay of any change
in his personal situation with regard to the information provided by him at the
employment start-date (address, telephone, marital status, civil status, etc.).


In the event of illness, accident or physical incapacity, and unless this is
impossible due to major circumstances, the Employee must inform the Company of
his absence on the same day and by any means and justify it by sending a
certificate of absence from work within 48 working hours of his/her absence.


In the event that his work stoppage is extended, the Employee must send a
certificate justifying this extension within the same time limit.




11) EXCLUSIVITY


During the performance of the Employment Contract, the Employee must devote all
his/her activity and care to the Company and therefore refrains, without the
prior written consent of the Parties, from carrying on another professional
activity, either for his/her own account or for that of third parties.




12) PERSONAL DATA


The Employee agrees that the Company may collect, store and process any personal
data that he/she may disclose to it in connection with the duties performed
under the Employment Contract, in particular (and without this list being
restrictive) for the purposes of administering personnel registers, processing
pay and changes in remuneration and other benefits, conducting performance
interviews and reviews, and keeping absence registers.


The Employee acknowledges and accepts that the Company may, as part of its
responsibilities and obligations as an employer, be required to disclose
personal information concerning the Employee after the termination of the
Employment Contract. The Employee acknowledges that this situation does not
affect his/her rights under law no. 78-17 of 6 January 1978.


13) CONFIDENTIALITY


The Employee is bound, regardless of his/her general obligation of
confidentiality and professional secrecy, to an absolute obligation of
discretion with regard to all Confidential Information (as defined below) of
which (s)he may become aware as a result of
his/her duties or his/her membership of the Company.


As such, as from the effective date of the Employment Contract and subsequent to
its termination, the Employee undertakes not to use or disclose to third parties
any Confidential


Information except (i) for the performance of his/her duties under the
Employment Contract, (ii) if otherwise required by law, regulation or judicial
procedure, or (iii) at the request of a governmental authority, agency or
institution.
 
For the purposes of the Employment Contract, the term "Confidential Information"
refers to any exclusive or confidential information relating to the Company and
the Group, to the Company's and the Group's customers, or to any other party
with whom the Company or the Group maintains business relationships or which
could provide the Company and/or the Group with a competitive advantage, and
includes, but is not limited to, trade secrets, inventions (patentable or not),
technological and commercial processes, business, product, strategy and
marketing plans,





--------------------------------------------------------------------------------





negotiation strategies, sales or other forecasts, financial information,
customer lists or other documents protected by intellectual property,
information relating to salaries and benefits, compilations of public data that
become confidential and proprietary because of their compilation by the Company
or one of the Group’s companies for use in the course of its business, and
documents (including electronic files, video or audio cassettes) and oral
communications incorporating Confidential Information.


The Employee must also comply with any obligation of confidentiality to which
the Company may be bound with regard to third parties and of which the Employee
has or should have knowledge, regardless of the source. The information cannot
be considered Confidential Information if it is or becomes generally accessible
to the public through any means other than unauthorized disclosure, an action by
the Employee or decision of the Employee or disclosure by any other person who
directly or indirectly receives such information from the Employee. Given the
value attached to the Confidential Information, the Company takes measures to
preserve its confidentiality and keep it secret. Confidential Information may be
copied, disclosed or used by the Employee in the performance of his/her duties
within the limits of what is necessary for the Company's business and, where
applicable, in compliance with any commitments that may bind the Company to
third parties. If the disclosure of information covered by this confidentiality
obligation is required of the Employee, whether in legal proceedings or not, the
Employee must inform the Company and obtain its written consent prior to any
disclosure.




14) TERMINATION OF THE EMPLOYMENT CONTRACT


Subject to the applicable legal and contractual provisions, each of the Parties
may terminate the Employment Contract, which shall terminate at the end of six
(6) months' notice following notification of the termination at the Company's or
Employee's initiative.




15) NON-SOLLICITATION OF EMPLOYEES


In the event of termination of the Employment Contract, for any reason
whatsoever, the Employee shall refrain, for a period of 12 months from the date
of his/her actual departure from the Company, whether on his/her own account or
on the account of a third party, whether an individual or a legal entity, from,
directly or indirectly, offer employment to any person who was, on the last day
worked by the Employee under the Employment Contract, an employee, consultant or
corporate officer of the Company or the Group or to attempt, by any means
whatsoever, directly or indirectly, to persuade or induce such person to accept
another employment or to leave the Company or the Group.


 
16) NON-COMPETITION


Given the nature and importance of the duties performed by the Employee within
the Company, the information and knowledge that (s)he has been able to or may
acquire within the Company,
his/her training and experience but also the particularly competitive situation
of the market on which the Company operates, the Employee shall refrain, except
with the prior written consent of the Company, in the event of the termination
of the Employment Contract by either Party or with the agreement of the Parties,
for any reason whatsoever, from:


•
owning, acquiring directly or indirectly an interest in a company carrying out a
competing activity of the Company or one of the Group's companies;



•
entering the service, in particular as an employee, corporate officer or
consultant of a company competing, directly or indirectly, with the activities,
services and products of the Company or one of the Group's companies;



•
creating or taking over, directly or indirectly, through an intermediary, an
activity of the same or similar nature or a similar activity or to collaborate
directly or indirectly, in particular as an employee, corporate officer or
consultant in such an activity and, more generally, in any activity relating to
the Company's business sector;






--------------------------------------------------------------------------------







•
from soliciting or approaching, directly or indirectly, any customer, business
partner of the Company or one of the Group’s companies or any natural person or
legal entity having a business relationship with the Company (supplier or other)
or with the Group, with whom the Employee has been in contact during the 12
months preceding the last day worked by the Employee under the Employment
Contract for purposes other than the development of the Company, and in
particular from encouraging them to cease their business relationship with the
Company or one of the Group’s companies.



For the purposes of this clause, a "competing activity” is defined as any
commercial, professional or other activity in the field of perfumes, make-up,
cosmetics, hygiene and body and hair care products that competes in any way with
any product, service or activity of the Group for which the Employee has worked
or for which (s)he has assumed responsibility during the last two (2) years of
his/her employment within the Company or the Group.


This prohibition of competition is applicable for a period of 12 months from the
termination of the Employment Contract and applies to the following geographical
area: all countries for which the Employee has carried out an activity on behalf
of the Company in the 24 months preceding the end date of the Employment
Contract.


In return for this prohibition of competition, the Employee will receive monthly
compensation equal to 2/3 of his gross monthly salary, calculated on the basis
of his/her remuneration, as defined in article 5.1 of the Employment Contract,
received during the last 12 months preceding the notification of the
termination.


In the event of a breach of this clause, the Employee shall pay the Company a
sum fixed by mutual agreement at 2/3 of his gross monthly salary, calculated on
the basis of his remuneration, as defined in article 5.1 of the Employment
Contract, received during the last 12 months preceding the notification of the
termination. The Company will then be released from its commitment to pay the
financial contribution.


The payment of this compensation by the Employee shall not deprive the Company
of its right to sue the Employee for the damage actually suffered and to have
the cessation of competitive activity and the reimbursement of the sums paid by
the Company to the Employee pursuant to this non-competition clause ordered
under penalty payment.


In accordance with the provisions of the Collective Agreement, the Company may
unilaterally remove the non-competition clause during the performance of the
Employment Contract, it being specified that, in accordance with the terms of
the Collective Agreement, this deletion will only take effect if the Employee is
not dismissed within one year of the notification of the said deletion.


In accordance with the provisions of the Collective Agreement, if the Company
terminates the Employment Contract for any reason whatsoever, it may, with the
agreement of the Employee, release him in writing from his prohibition of
competition at the time of the termination. In this case, the monthly
compensation previously provided for will be paid to the Employee for a period
of 3 months from the effective termination of his duties within the Company by
the Employee.


In accordance with the provisions of the Collective Agreement, if the Employee
terminates the Employment Agreement, (s)he must explicitly remind the Company in
writing of the existence of this non-competition clause. The Company will then
have a period of three weeks to release itself from the non-competition
compensation previously provided for by releasing the Employee in writing from
his/her prohibition of competition. In this case, the monthly compensation
previously provided for will be paid to the Employee for a period of 3 months
from the effective termination of his duties within the Company by the Employee.


In the event of a contractual termination of the Employment Contract, the
Employee and the employer may agree to waive the non-competition obligation by
expressly mentioning it in the termination form.




17) RETURN OF EQUIPMENT







--------------------------------------------------------------------------------





During the performance or at the end of the Employment Contract, whatever the
cause, the Employee must return, at the Company's request, all documents,
drawings, notes, memoranda, diskettes, manuals, reports, specifications, tools,
forms or any other property that may have been given to him/her in the
performance of his/her duties, as well as any medium on which the Employee has
stored or recorded data or information concerning the Company or one of the
Group companies.


The Employee acknowledges that the aforementioned documents, information and
property are the exclusive property of the Company and that (s)he has no right
of retention over them.




18) SUPPLEMENTARY PENSION, PROVIDENT SCHEME, HEALTH CARE COSTS


The Employee will be affiliated to the following funds:


•
for the supplementary pension:

KLESIA, 1/13 rue Denise Buisson, 93554 MONTREUIL CEDEX


•
for the provident scheme and coverage of health expenses (unless otherwise
provided for in the case of health expenses coverage):

VIVINTER, 82, rue Villeneuve, 92584 Clichy Cedex.




19) APPLICABLE LAW


The Employment Contract is subject to French law.


Any dispute relating to its conclusion, execution or termination shall fall
within the sole jurisdiction of the French courts.
                                
The Company's representative and the Employee shall sign below, preceded by the
handwritten words in French "lu et approuvé” (read and approved), as well as
their initials on each of the pages other than this one.






Paris, 1 February 2019


The Employee                                For the Company
/s/ Pierre-Andre Terisse                         /s/ Robert Garcia





